Title: To John Adams from François Adriaan Van der Kemp, 7 January 1790
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kingston. 7 Jan. 1790

Long before I read your Excell Defence of the Constitution &c I saw their criticism by the Reviewers, which enlarged my desire of perusing itself, flattering mÿ with the idea that I should acquire a fair opportunity of sending some strictures upon it to Mr. Adams, because the first announcing a fear of a to ardent Love for Democracÿ, and the following declaration, that those fears were lessened, raised the idea, that, perhaps it was to favourable for Aristocratic. I perused Sir! Your excellent work and was Sorrÿ, in finishing this business, that I could find no Faults nor essential remarks enough, to excuse the Liberty of writing to the vice-president, if the Same man had not give me an encouragement by honouring my in Holland with his familiar acquaintance, and persevering in the same benevolent manner to this new countryman.  There no American dares censure with greater freedom than I all what I think worthÿ of it, though he maÿ do it perhaps, nameless, in a more illiberal manner than I, not a Singl American I believe is entitled to give the Same praise to a literarÿ composition of this kind than your friend, without encreasing the danger of being suspected of flatterÿ—There I enjoÿ the satisfaction of living happÿ and unenvied, there no Politic fear or hope can dasele mÿ eye and the puritÿ of mÿ intentions can be doubted of by Mr. Adams.  I admire your elegant, curious performance, abounding with such a large stock of ancient and modern learning, and Profound, true and judicious Political remarks, that upon the whole, I dare it compare to the most useful writings of our best modern authors, and sincerely wished that it was perused by everÿ sensible American, and devoured by everÿ Lover of Religious and civil Libertÿ—
Everÿ page increased mÿ desire of finishing a volume and the last encouraged me to recapitulate the whole, and I dare not saÿ, if I must more admire your convincing reasonings, or your persuasive argumentations, or your happÿ comparisons and easÿ language, or the subtilety and art, with which the recommendation of the present adopted constitution is interwoven in everÿ letter in everÿ argumentation—It is alwaÿs carthaginem delendam esse censeo.  And this art Sir! So thinking everÿ where is to be more admired there these letters had been produced upon the spur of a Particular occasion, which made it necessarÿ to write, and publish with precipitation—that scarce a moment could be spared to correct the stile adjust the method, pare of excrescences, or even obliterate repetitions (III. 500)—if your patience is not yet tired in reading such a conteninuation of harsh barbarism, and I am vain enough to believe that Mr. Adams is not without curiosity of knowing my opinion about it may I then guess at that Spur of a Particular occasion, or communicate mÿ thoughts upon it?  I dare saÿ I maÿ—And in my opinion was Mr. Adams the Soul of the Philadelphian convention—or if that is to much, and the honourable members could not bear to be animated in this waÿ, but trusted enough upon their own abilities to erect this new edifice—than Mr. Adams framed, if it not arranged, all the essential materials of this Report, inspired the one and other with these sentiments, and amused first the Europeans with this elaborate performance in order to have this form universallÿ approved in Europe, before it was adopted bÿ the different States—in the persuasion, that such an approbation could not be then favourable to the adoption—
At Present I must venture some Remarks, of no great consequence, who in part, perhaps, wil be approved bÿ their illustrious writer.
T.i. pref. xiv. Even the venerable magistrates of Amersfoort—&c this example, if it must be adduced, wanted some elucidation, in a note, for everÿ English or American reader; perhaps some Dutchman know the Particular event of this small city to which in this place is alluded—
—xvi. de Pau—wil not be known to manÿ Americans—for their use, the addition in a note of, author of the Recher: Philos: Sur les Americains would have been sufficient.
—xvii: called without expectation, and compelled without previous inclination—was perhaps the case of a large number of the common people, in the citys and in the countrÿ—but I think not, that Mr. Adams wil affirm the same of the leading man, and principal characters of America, although there maÿ be one or other perhaps between them, who could saÿ with truth I was called without expectation, and compelled without previous inclination.
Your eulogium of a trial bÿ Jurÿ of the danger of a standing armÿ, and recommendation of the militia, continually  (p 95. 168 with manÿ curious and beautiful passages; as that of the three aristocratical virtues. P. 129, wil be in the eÿes of some jealous American an atonement for your often repeated inculcation of perpetual rulers—(P. 71) hereditarÿ magistrates &c vol. III. p. 282 / 283. 296. 297. 307.) I believed it is your sentiment—I wished to see it explained at large and defended. Will a hereditarÿ senat not diminish in time the prerogatives of the president, and the privileges of the people?
281. Upon what authority is it, that you say that Harmodius—&c from mere private revenge? Can it be sufficiently proved?
346. Is your explication of the Law of the 12 tables—with regard to the dissecare preferable to that more human, bÿ which the dissecare, alone is understood of the goods. dividee in partes, so as it is explained in Europe bÿ Eminent Publicists?
It would be a desirable undertaking if a Adams would perform the arduous task which he offered to Mr. Smith (p. 369) or would rather complÿ with our wishes in furnishing America with a historÿ of the Revolution, then no man wil surmount so easÿ all the (389) enumerated difficulties, as the author of the Defence of the Constitutions &c.
Vol. ii P.181 Ruccellai—Luigi Alemanni—it seems Sir! You took no notice, that there were in that conspiration two principal men of the same name. Luigi Alemanni—the one fled to Venice with Danobi Buondelmonte, the other was beheaded at that time with Jacupo De Diacceto.  The First was the author of a noble Poem La Coltivasione &c—
201. The expedient of Niccolo Cauponi makes me remember a similar expedient, used bÿ the magistracy of Middelburg in Zeeland about the middle of this centurÿ—
There was a violent commotion of the mob—originated bÿ a licence to certain countrÿ people to bring their merchandises to market—This commotion was fomented more and more by one Smÿtageld, a Calvinist preacher, a most popular man, who swaied the multitude, and domineered them, as he pleased bÿ his fanatical and irresistible eloquence.  The commotion was raised to such a pitsh that the magistrates feared for their property and lives. One of them advised to send a deputation to Dr. Smytageld, and implore his intercession. According to this Resolve two members went to Smytageld for his good endeavours—He refused—He was a minister of the gospel—of a kingdom not of this world—he could not meddle with Politiks.—Upon his refuse, the magistrates urged him faster—Than the preacher—you never go to the church Sirs! And come to me alone because you are in danger—No—I wil—I shal not hear your petitions—of the whole bodÿ of the magistrates must given a promise that they go to church Wednesday next, and than I shall appease the citisens.  the Magistracÿ appeared en corps. Smytegeld, after Psalm-singing knocked with his hand in a tremendous manner the pulpit, and asked who is there—He answered, the Magistracÿ of Middelburg—I hear not—he knocked aa second time “who is there” the States of Zeeland “I hear not. He knocked for the 3d time, who is there—Answered J.C. What saÿd mÿ Lord? Give to Cæsar, what is Cæsars—to God what is God! In his sermon he gives the most insolent delineation of the different members of the magistracy, in their Politic capacities—publick, private character, omitting nothing, that could Scandalize them—He finished his sermon—without a word to the people—but after the Psalm-singing—before the benediction—he stood some minutes immoveable—looked to heaven with compassion—and then upon his auditorÿ unfolded his hands—and spoke with a eloquence—peculiar common to him—“People of Middelburg—this was the moment—in which I would bless you—I your beloved Smytegeld—I would bless you with the darlings blessings of my heavenly Father. But I cannot—I have heard of some riots and commotions—and thus I cannot—Damnation, damnation is yours if you persevere—I know—you have heard I know—you have unworthÿ, vile sinners—for you Magistrates—This is true—But nevertheless—they are your magistrates and as such obedience is due to them, though they are wrong—The almighty shal judge them—Let it suffice—Yours is obedience. I cannot bless you fearing that one or other of this congregation had a part in these commotion—perhaps a few—perhaps no one.  What should I be glad—people—citisens—let us see—the almighty’s eyes are upon us—he—who is a good citisen, who wil be obedient, raise this moment—raise his right hand—his fingers—and renew with me the oath of obedience—and in the same moment, the whole congregation joined the preacher—he blessed them—and everÿ man was quiet—
P. 3 ii. Was there not a harsher Epithet Sir! For a merchant than merchants with unblushing heads, I allow, it is adjusted to the matter—but it cannot please a merchant who is a exception upon this rule.
Vol. III. P. 10. is filled bÿ all the members for one week &c. not exact—The rotation is properlÿ speaking bÿ the different Provinces—Everÿ Province enjoys the praesiduim a week—not bÿ members.
So just Sir! As your censure was T.i. p 123 upon the Sundaÿ Law and warden act—So unpleasing and hurting wil be to everÿ Pharisaical or fanatical ear the use, which you made of some words—which however no person wil convince of your orthodoxÿ in these articles—I mean the Passages T.ii p. 422 Trinity in unity.  III. P. 157 confusion of Languages—ib.  187. with regard to the devil. 363. fall and milennium. 382. in Trinity. The omissions of these few words would have deprived me, with the few—of a Smile—But your work of not one beautÿ, nor your reasonings of their strength, it can work no good, but hurt the writer by a unthinking bigotted rabble, and Mr. Adams admonished his friend, to “be prudent in regard of Theological matters in America—at your arrival—
For America’s prosperity I wished that our illustrious President had been in the same Sentiments upon the Cincinnati, which you expressed with so much truth and so emphatically p. 207-9.
Your placing the vindiciæ contra Tyrannos p. 211. between 1640 and 1660 seems to me, if I am not mistaken, an anachronism—This book was of a more early date. I posses an edition of this work, printed Francof. 1608—and this surely, was not the first. Spagius, who give it to Fr. Hottoman, Bibl. P. 522 and Thuanus in his Franco-gallia Lib. 57 fol. 49 shows it sufficiently—And the first autor makes mention of an edition Edinbergi 1579—Another edition—in Latin and French is of 1580 or 1581, as I wel remember.  Third: Beza had the care of edition printed in the Netherlands and this perhaps was the reason, that it was adjudged to him.
Who was that Shase, which you mentioned p. 219? Was that the head of the late insurrection in Massachusetts?
I was much pleased by your strictures upon Cincinnaties (226) and the due tribut paid to the memorÿ of Spurius Melius and Marius Manlius—who tragical fate I pitied as soon as learnt to read Roman historÿ (240-2-4) 244-257.  What you sai of the Roman Nobles p. 287 is literaly true of the Dutch in the abjuration of Philip the II—The people then changed of master and loosed bÿ the state Resolution of 1501, all that Political influence which they enjoyed under the government of Charles the V and Philip the II.  The unanimitÿ required in the 7 united Provinces, is not general, as your Excellency’s opinion seems to be, it is alone required in few capital points as peace, war, truce, taxes and in the different Provinces—in everÿ point of incumbrance (291. col. 1355) Otherwyse few foreigners will be able to make the true and judicious reflections upon the Hollanders, and you penned it. 355-291. 379. 462.  If All the Patriots had been convinced of those truths—perhaps they would not have been subdued, nor been the tools of few aristocratical men.—
What is the reason Sir, there you alledged p. 905 two authorities in which the principles, which you defended, had been acknowledged, that you gives your readers but one—the report of the convention of 7 Sept 1784. and omitted the ordinance of Congress of 13 July.
Thus I have finished mÿ remarks—if your Excell. had read them with patience, and can pardon the trouble, which I had given—than mÿ following lines wil want no excuse by the vice-president—There theÿ wil enable him to show—that under the present constitution Personal merit—and liberal arts are duelÿ encouraged, and that the personal propertÿ of everÿ citisen is protected compatible with the Safetÿ and intrest of the whole—I wil mention the last, and reserve a particular letter for the first—.
You remember Sir! That Mr. de Nÿs and I, were constrain, to depose in the power of the States of the Province of Utrecht, before our enlargement, the Sums of fortÿ five thousand or 7500 £  N. York currencÿ in order, as it was said, to recover out of this sum, the damages caused bÿ our direction to the Province of Utrecht and citÿ of Wÿck-bij Duurstede.  We  ardentlÿ wished to recover if not the whole, at least a part of it, and, nevertheles al remonstrances in our favour, this affair is in the same State; by my late information, as at my departure from that countrÿ—
The onlÿ waÿ of Succes for us, seems to me, if the congres or the President wil judge it convenable to interpose, and I doubt of one Single recommendatorÿ letter to the American agent at the Stage, one note of him to the States general wil do the matter, believing firmly that the Stadholder wil profit of this opportunity of humiliating some aristocratical leaders in that province, who joined him in the revolution, and whose assistance he wanted for a time to subdue the people.  It wil not be objected bÿ your Excellencÿ that this affair happened before I was an American Citisen, or, that congress cannot meddle with the domestical affairs of the Dutch Republic, of decide the right or wrong of the then contending parties, because, if one of this had taken place I would not trouble your Excell with a single line upon this matter.
That I was at that time no citisen of America matters not—This would prove to much, if this was admitted as a valuable plaÿ—Suppose, I had been a merchant I had valuable engagements—some made in behalf of this countrÿ, whose paÿments wer not acquited—I emigrated to America—after some time the paÿment was refused—should I not have a right to appeal to the Congres for their intercession? The Sum of 45000 gl. was not a due paÿment, was not required as a fine, but a lone to be ramptised as a Securitÿ for these, damages, which maÿ be found to be occasioned by our direction—So that supposing those damages, true or false, amounting to 30 to 40000 gl—There should nevertheless be 45000 gl our undoubted property, whose recovering seems to me as justifiable, as anÿ mercantile debt—and this evinces, that an conditional intercession in mÿ particular favour to recover such a sum, as maÿ the residuum, can never be stiled a meddling in the Domestical affairs of the republic, or a decision between the contending parties.  Such an intercession is practised often bÿ the Dutch Republic—lately enough in the case of Chomel en Jordain, Merchants of Amsterdam against the house of Zanowiech, whose cause was espoused bÿ clandestinely by the Noble Senat of the Venetians—Such a conditional intercession must be applauded by the Dutch ministrÿ, conscious enough, that they behaved not in that manner against the Americans—when they, in the time theÿ refused Mr. Adams a public audience as minister, enrolled and mustered at Nymegen the Hessian and anspachian troops—shut the gates to make desertion impossible, and maket use of the garrison to watch this vile troupeau.  If mÿ petition is lawful—and practicable—if it can be effected—with decencÿ as wel as without inconveniencÿ then I dare implore this act of protection as a right, and then, I am sure, I wil be in need of no other argument, to obtain the powerful intercession of your Excellencÿ upon this matter.
Let me join another matter in regard—to the encouragement of personal merit—and liberal arts.
Mr. J.S.G. Mappa, late Commander of the armed Citisens in the province of Holland, one of the eminents characters among the patriots, in regard of Political knowledge, undaunted bravery, and distinguished personal merit, is arrived in New-york with his familÿ—with a view to settle in this State.  Upon advice of distinguished characters in Europe and friends to America with advice of Embassador Jefferson, he brought with him a complete Letter-founderÿ not alone for the Western, but for the Oriental languages—at the value, at least of 20000 gl. Hol. or about 3500 £ New-york’s currencÿ—
To this moment there is, as far as I know, not a single Letter-founderÿ in America, and the Printers must purchase them in England or Scotland—What a valuable acquisition then for America—if Congress think it worth anÿ encouragement, and what is more easÿ than this—a tax upon the importation of forein Letter-types wil do everÿ thing—Such a tax can hurt no bodÿ, as Europeans and be of an infinite profit to American literature, if that gentleman can supply enough—of the beauty and quality at the same rate—and this, I doubt not, or is possible, bÿ a tax upon importation—This wil be an improvement, how small it maÿ be, for the public revenue, encrease the literarÿ performances, and supplÿ us with Greek & Oriental books, printed in America, now purchased at a high price in Holland and England—
Excuse Sir! this troublesome letter—It is the last time, that I shal be importunate in this manner.  Honour us with your favourable remembrance, and be persuaded that no American is with higher Sentiments of respect and esteem than I
Sir / Your Excellency’s / most obedient and obliged servant
Fr. Adr. Vanderkemp.